                            IN THE UNITED DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


UNITED STATES OF AMERICA                           )
     Plaintiff,                                    )
                                                   )
                                                   )
v.                                                 )   Case No.: 2:19-cr-00013
                                                   )
                                                   )
GEORGIANNA A.M. GIAMPIETRO                         )   Chief Judge Waverly D. Crenshaw, Jr.
    Defendant.                                     )



                 MOTION IN LIMINE REGARDING 404(b) EVIDENCE AND
                           MEMORANDUM OF LAW IN SUPPPORT
          Ms. Georgianna A.M. Giampietro, the defendant, through undersigned counsel,

respectfully submits this Motion in Limine regarding the 404(b) evidence of which the

government has given notice (“Government’s Notice”). Doc. 102. Specifically, the defendant

through counsel, moves, in limine, for this Court to prohibit the government from introducing the

following evidence in its case-in-chief:

        Posted supportive comments about “Jihadi John,” an ISIS fighter who became notorious for
         beheading captured prisoners, and about the man responsible for the Pulse nightclub
         shooting in Orlando, Florida.

        Made posts to a social media platform in 2015 reflecting her support at the time for ISIS, a
         notorious foreign terrorist organization, including supportive comments about “Jihadi
         John,” an ISIS fighter who became notorious for beheading captured prisoners.

        Made posts to a social media platform in 2015 espousing support for terrorist attacks
         against the United States including positive comments concerning Omar Mateen and his
         attack of the Pulse night club in Orlando, Florida.

        Shared posts of radical Islamic teachings on a Telegram channel including posting Anwar
         Al-Awlaki’s “44 Ways to Support Jihad”.



                                                   1

  Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 1 of 22 PageID #: 1459
      In addition to these statements and posts, the government then seeks to introduce evidence

  that the defendant:

     Maintained photographs on her cell phone of foreign fighters accompanied by phrases
      urging persons to engage in violent jihad;

     Maintained photographs on her cell phone of dead bodies, including what appear to be
      photographs of victims of foreign fighters;

     Maintained photographs on her cell phone of what appear to be improvised explosive
      devices;

     Maintained photographs on her cell phone of statements by Anwar al-Awlaki; and

     Maintained photographs on her cell phone of images related to organizations espousing
      contributions to the cause of foreign fighters, including (for example) an image captioned,
      “He who Equips a FIGHTER in Allah’s Cause Has taken part in the FIGHTING.


       For the reasons set forth in the attached Memorandum of Law, defendant respectfully

requests that this Court find that the evidence concerning each of the above topics is extrinsic to

the charges in this case and inadmissible under Federal Rule of Evidence 404(b) and/or is more

prejudicial than probative under Rule 403.

      Respectfully submitted this 3rd day of August, 2020.




                                                                           By: /s/ Charles Swift
                                                                               Charles D. Swift,
                                                           Pro Hac Vice Attorney for Giampietro
                                                                                       CLCMA
                                                                  833 E. Arapaho Rd., Suite 102
                                                                         Richardson, TX 75081
                                                                                (972) 914-2507




                                                2

  Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 2 of 22 PageID #: 1460
                                   MEMORANDUM OF LAW

                                    A. Summary of the Argument

        The government’s 404(b) notice includes intent to offer evidence concerning the

defendant’s statements between January 2015 and February 21, 2018, expressing approval and

praise of terrorist groups and acts; photographs from the defendant’s cellphone depicting fighters

in Syria, combat activities and statements of Anwar Al-Awlaki1. The government also provides

notice of the intent to offer the defendant’s statements regarding her intent to travel to Syria in

2016 to marry an alleged ISIS fighter. The government also seeks to offer the defendant’s

statements regarding an online relationship with a man in Syria (Abu Abdullah) and her desire to

travel to marry him; and her creation of a GoFundMe page to pay her debts.

        The government argues that the above evidence serves as a prelude to the charged offense

and, as such, is intrinsic to the charged offense and therefore admissible independent of Fed. R.

Evid.404(a)’s proscription against the admission of character evidence of the defendant. The

government further argues that, even if the evidence regarding the defendant’s support of terrorist

organizations and desire to travel to Syria constitutes character evidence, it is nevertheless

admissible under Rule 404(b) to establish the defendants “motive, intent, preparation for, plan

regarding, knowledge underlying, or absence of mistake or lack of accident” with respect to the

defendant introducing UCE-1 and UCE-2 to Individual A. Doc. 102 at 8. Finally, the government

asserts in its notice, that the evidence is alternatively necessary to rebut the anticipated defense of

entrapment, and/or, the defense that the defendant lacked the requisite intent to support HTS when

she provided contact information to the undercover (UCE-1).



1
  Anwar Al-Awlaki is the American cleric who promoted violent resistance to the West as a
religious duty and was killed in an airstrike in Yemen on September 30, 2011.

                                                  3

    Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 3 of 22 PageID #: 1461
           The defendant asserts that the proposed evidence concerning her speech activity and desire

    to travel to Syria is neither part of a continuing pattern of illegality, nor inextricably intertwined

    with the indicted crime of attempting to provide material support to Hayat Tahrir Al-Sham (HTS)

    in the form of providing UCE-1 and UCE-2 as personnel, because the speech activity predated the

    actions with UCE-1 and the speech activity is not criminal. See Holder v. Humanitarian Law

    Project, 130 S. Ct. 2705 (2010). Further, the defendant’s plans to travel to Syria to marry an alleged

    fighter had been abandoned.2 Likewise, the defendant maintains that the speech and desire to travel

    are not admissible under Rule 404(b) because the acts are not probative of any material issue other

    than character. See Huddleston v. United States, 108 S. Ct. 1496 (1988). To the extent that they

    are probative, the probative value is outweighed by the prejudicial effect.



                                 B. Factual Background

          The Court must decide whether to admit or exclude evidence in this case against the

backdrop of the charged offenses. The government alleges that between February 22, 2018 and

October 23, 2018, the defendant knowingly attempted to provide material support and resources, namely,

personnel and services, to Hay’at Tahrir al-Sham, also known as HTS, a designated foreign terrorist

organization, in violation of 18 U.S.C. 2339B(a)(1). (Doc. 77 at 1.)

           Prior to 2015, the defendant converted to Islam. Beginning in 2015, she began studying

international relations with a focus on learning about the Middle East. The defendant also had

various social media accounts where she would post pictures and comments. These social media



2
  With respect to the use of Telegram’s secret chat feature and code words to avoid detection by
other persons, including members of law enforcement, such activity is First Amendment protected
conduct in the furtherance of private speech and does not constitute illegal activity in and of itself.
The defendant concedes, however, that to the extent this Court accepts the government’s arguments
to the contrary, that the defendant’s prior instruction to W-1 and W-2 would be admissible as to
intent under Rule 404(b).
                                                     4

      Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 4 of 22 PageID #: 1462
posts expressed a clear support for the religious insurgency occurring in Iraq and Syria as well as

against Bashar al-Assad, including supportive messages for the designated terrorist organizations of

Al-Qaeda, ISIS and Jabhat al-Nusrah. Beginning in 2015, the defendant also joined social media

groups and channels where she and others discussed jihad, the political situation in Iraq and travel

to Iraq. In one of these channels, the defendant was befriended by an online covert employee (OCE-

1).

          In May 2016, the defendant shared and discussed an article with OCE-1 about ISIS declaring

that Osama Bin Laden and others were infidels3. The defendant told OCE-1 that this meant ISIS was

creating disunity and stated that she did not support any groups in the Middle East, only “brothers

who fight and follow the word.” In 2016 the defendant continued to post images and articles about

the situation in Iraq and Syria while also telling OCE-1 about her online relationship with a fighter

in Syria who she had considered traveling to marry. That relationship failed and the defendant

explained to OCE-1 in June 2016 that she no longer supported any groups based on specific Islamic

teachings that she shared with OCE-1 which discourage joining any groups where there is confusion,

stating that in those circumstances, it is better to remain in the home.

          Between 2015 and early 2018, the defendant was active online and discussed a relationship

with a man in Syria along with the Syrian regime’s gas attacks and civilian casualties, the political

situation in Iraq and Syria, Islam, and various teachings. In particular, during these early discussions

and posts, the defendant:

         Posted supportive comments about “Jihadi John,” an ISIS fighter who became notorious for
          beheading captured prisoners, and about the man responsible for the Pulse nightclub
          shooting in Orlando, Florida. (See, for example, Exhibit A).

         Made posts to a social media platform in 2015 reflecting her support at the time for ISIS, a
          notorious foreign terrorist organization including supportive comments about “Jihadi John,”


3
    Non-believers.
                                                   5

      Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 5 of 22 PageID #: 1463
    an ISIS fighter who became notorious for beheading captured prisoners. (See, for example,
    Exhibit A and B).

   Made posts to a social media platform in 2015 espousing support for terrorist attacks
    against the United States including positive comments concerning Omar Mateen and his
    attack of the Pulse night club. (See, for example, Exhibit A).

   Shared posts of radical Islamic teachings on a Telegram channel including posting Anwar
    Al-Awlaki’s “44 Ways to Support Jihad”.

    In addition to these statements and posts, the government the seeks to introduce evidence

that the defendant:

   Maintained photographs on her cell phone of foreign fighters accompanied by phrases
    urging persons to engage in violent jihad. (See, for example, Exhibits B, C, and D).

   Maintained photographs on her cell phone of dead bodies, including what appear to be
    photographs of victims of foreign fighters.

   Maintained photographs on her cell phone of what appear to be improvised explosive
    devices.

   Maintained photographs on her cell phone of statements by Anwar al-Awlaki. (See, for
    example, Exhibits A and D).

   Maintained photographs on her cell phone of images related to organizations espousing
    contributions to the cause of foreign fighters, including (for example) an image captioned,
    “He who Equips a FIGHTER in Allah’s Cause Has taken part in the FIGHTING. (See, for
    example, Exhibits B and C).

   Statement to W-2 that she wanted to take her son with her to Syria, where she planned to
    marry “Abu Abdullah”.

   Expressed a desire to travel to Syria and marry a foreign fighter named “Abu Abdullah”
    during online communications which included OCE-1 (an online covert employee) between
    2016 and 2018, and which included UCE-1 between 2017 and 2018, and with others on
    social media platforms between approximately 2016 and 2018.

   Communicated with “Abu Abdullah” via a social media platform in 2016 and 2017;
    Expressed a desire, during a face-to-face meeting with UCE-1 on November 28, 2017, to
    travel to Syria.

   Set up a GoFundMe page online in approximately 2017 so that others could help pay down
    her student loan debt, which was substantial, and which would enable her to travel to Syria
    herself. (See, for example, Exhibit E).
                                             6

Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 6 of 22 PageID #: 1464
       The defendant also expressed a desire to travel to Syria to marry two different individuals.

The first was Abu Talha. Abu Talha had represented that he was a fighter in Syria in his

communications with the defendant.        The relationship however, ended in 2016 after many

arguments, including regarding which group he joined. Thereafter, they ceased communications.

       In 2017, the defendant began a second online romance with a man in Syria named Abu

Abdullah.4 Abu Abdullah did not indicate that he was a member of any particular organization in his

communications with the defendant. The defendant repeatedly expressed a desire to go to Syria to

marry Abu Abdullah. Blocking the defendant, however, was the fact that she had significant student

loan debt and her Islamic belief prevented her from traveling until her debt was paid. On May 28,

2017, a Muslim friend of the defendant set up a GoFundMe page titled “Revert sister in debt” to

help raise funds to support the defendant with financial difficulties and debts. The defendant raised

some monies towards her debts and other items from this fund and other sources. However, the

student debt balance has remained largely outstanding.

        In 2018, OCE-1 introduced UCE-1 to the defendant online. UCE-1 represented that she was

a Muslim convert who was married to a Muslim man (UCE-2). In February 2018, the defendant met

with UCE-1 in person and they discussed travel to Syria, the defendant’s online romance, Islam, the

political situation in Iraq and hijrah. In 2018, the defendant also created a Telegram group chat that

she invited UCE-1 to join. The two other members were a woman from Alabama and a woman from

California. This group chat was used to share articles and messages about the defendant’s

relationship, the women’s shared interest in the news and politics related to various groups in Iraq



4
 The government has not indicated, and the defense assumes, that Count One does not charge the
defendant’s discussions regarding her desire to travel to Syria for marriage as an attempt to provide
material support as those discussions amounted to mere planning and would not be sufficient for a
conviction under 18 U.S.C. 2339B(a)(1). See United States v. Farhane, 634 F.3d 127, 151 (2d Cir.
2011).
                                                 7

    Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 7 of 22 PageID #: 1465
and Syria, the defendant’s financial situation and Islamic teachings.

          Throughout 2018 the defendant had numerous conversations with UCE-1 online. In June

2018, the defendant and UCE-1 discussed the possibility of travel to Syria and the defendant’s

insistence that she could not travel anywhere until her debt was paid. In August 2018, the defendant

tells UCE-1 that her online relationship with the man in Syria had ended. After the end of her online

relationship the defendant begins applying for new jobs in Tennessee.

          On September 23, 2018, UCE-1 informed the defendant that her husband had sworn

allegiance to HTS and that they both had a plan to travel to Syria to join HTS soon. In response, the

defendant told UCE-1 that HTS was not good, and that “[t]here are no known groups right now. And

there’s Hadith about that also. When this situation approaches…that when theres no known group

then stay in your home” UCE-1 said that because she intended to go to Syria with her husband they

were required to pick a group to join. The defendant told UCE-1 that this was not true because the

borders were open. The defendant counseled UCE-1 to be careful and that she was worried for her

safety.

          Between September 23 and October 2, 2018, UCE-1 shared details of her plans to travel to

Syria with the defendant and asked the defendant for advice. The defendant told UCE-1 that their

plan seemed unwise and asked which contacts UCE-1 was using in London to help them. The

defendant told UCE-1 she would ask an online friend in Syria about UCE-1 and UCE-2’s plans to

travel. In a private chat between the defendant and Individual A, Individual A told the defendant that

there was no fighting in Syria for the UCE’s to join, that they were not required to swear allegiance

to HTS and discouraged them from traveling if they did not have jobs there already.

          The defendant shared this info with UCE-1 and told her that she thought the UCE’s plans to

travel seemed like a bad idea based on what Individual A had told her. UCE-1 asked for Individual

A’s contact information to give to her husband (UCE-2) so that he could discuss their plans with
                                                  8

   Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 8 of 22 PageID #: 1466
him directly. The defendant gave Individual A’s contact information to UCE-1. UCE-1 then asked

the defendant what the purpose was for her providing the contact information and the defendant old

UCE-1 that she did not want to talk about it anymore and that she felt it was suspicious.

           On October 4, 2018, UCE-2 contacted Individual A (@Alsadaqahsyria) via Telegram

    secret chat. UCE-2 asked if it was still possible to make hijrah, and Individual A replied “yes akhi.

    You can but safest to wait. There isn’t any fighting at the moment. So you will be doing not much.

    Mainly guard duty. 5 or 7 days a month. The rest you at home unless you have other skills.” UCE-

    2 then asked if Individual A can help UCE-2 and his wife (UCE-1) across if they made it to Turkey.

    Individual A replied “yes I can inshallah.” UCE-2 then states that he had spoken to another brother

    who had mentioned it was very difficult to cross now. UCE-2 replies “It depends bro. Look. It’s

    important you have a cover story.” “Get Turkish visa. Message some charitys. Ask you want to

    volunteer. Make it look like you’re an aid worker. Then you have a good defence.” UCE-2 asked

    why he would need a good defense and if it was in case they were stopped by Turkish authorities,

    Individual A responded “Yea. Also if you get stopped you have evidence to support your story.”

           Later, on October 4, 2018, UCE-1 contacted the defendant via secret chat on Telegram to

    tell the defendant that UCE-2 had contacted Individual A saying, “Hey sis I just wanted to let you

    know that Yusuf [UCE-2] talked to that alsadaqasyria brother…he said he can help us get over

    alhamdulilah5…Jazak Allahu Khayran6 for your help…” The defendant responds “He wasn’t to

    make hijrah. But glad he can help you. It was just for charity purposes. And I have no clue who he

    is. Was just given to me to give to you for charity.” UCE-1 responded “That’s a big risk I thought

    you said you trusted him?” The defendant tells UCE-1 “Remember I don't want to talk about this

    and also if you remember I said to forget it. And not to worry about it. I never said he was for H.


5
    Alhamduliah is the Arabic word for the phrase Praise be to God
6
    Jazak Allahu Khayran is the Arabic phrase for May God Always Reward You (or Thank You).
                                                     9

      Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 9 of 22 PageID #: 1467
 But that charity is trustable. You’re going to get me arrested. Let’s just not talk about this. Nor

 mention my name in anything. Jazakallahu Khayran.”

                                              C. Argument

    a. The defendant’s statements regarding ISIS, Omar Mateen, Jihadi John, and Anwar
       Al-Awlaki are not intrinsic to the charged crime

 The Sixth Circuit has held that,
        [w]hen the other crimes or wrongs occurred at different times and under different
        circumstances from the offense charged, the deeds are termed ‘extrinsic.’ ‘Intrinsic’
        acts, on the other hand, are those that are part of a single criminal episode. Rule
        404(b) is not implicated when the other crimes or wrongs evidence is part of a
        continuing pattern of illegal activity.
 United States v. Barnes, 49 F.3d 1144, 1149 (6th Cir. 1995).

         Under Barnes, the defendant’s statements regarding ISIS, Omar Mateen, Al-Qaeda, Al-

 Nusrah etc. made prior to the charged period of February 22, 2018 to October 2018, are extrinsic.

 First, they fall outside of the charged period. Further, they are not part of a continuing pattern of

 illegal activity.

        Section 2339B(a)(1) makes it a federal crime to "knowingly provide[] material support or

resources to a foreign terrorist organization," as well as to "attempt[] or conspire[]" to do the same.

18 U.S.C. § 2339B(a)(1). The term "material support or resources" is defined to include the provision

of any "service" or "personnel." Id. § 2339A(b)(1). A person, however, does not work under the

"direction or control" of a terrorist organization if she "act[s] entirely independently of the . . .

organization to advance its goals or objectives." Id.; see also Holder v. Humanitarian Law Project,

561 U.S. 1, 23 (2010) (emphasizing that the term "personnel" excludes "independent advocacy").

        There is no evidence that the defendant made her statements while acting under the direction

or control of any of these organizations, instead they represent her political thought, and as the

Supreme Court held in Holder, they are not in and of themselves criminal. See Holder 561 U.S. 1,

                                                  10

  Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 10 of 22 PageID #: 1468
23. Nor are they part of a continuing criminal enterprise. Subsequent to making the statements, the

defendant later disavowed ISIS and many of the earlier statements she had made as the situation in

Iraq and Syria changed rapidly. Most importantly, the defendant is not charged with providing

material support to Al-Nusrah, ISIS, or Al-Qaeda. She is charged with providing material support to

HTS, thus her earlier statements are not part of a continuing course of conduct.

         The government, nevertheless, maintained in its 404 (b) Notice that these statements were

 intrinsic to the charged count of attempted provision of material support to HTS. For this

 proposition, the government cites the 11th Circuit’s holding in United States v. Springer, 753 F.

 App'x 821, 828 (11th Cir. 2018). In Springer, the 11th Circuit held that a defendant’s statements

 in support of ISIS were intrinsic to determining whether the defendant’s threats were “true threats”

 or just hyperbole.

         The defendant in this case, however, is not charged with making threats that must be

 subjected to analysis of whether the defendant made a “true threat” under the “objective listener”

 standard, but rather with providing material support to HTS in the form of services and personnel

 in violation of 18 U.S.C. § 2339B(a)(1). Section 2339B(a)(1) does not require the same subjective

 analysis of the facts surrounding the speech because § 2339B(a)(1), unlike 18 U.S.C.

 115(a)(1)(B)7, does not prohibit speech. See Holder v. Humanitarian Law Project, 130 S. Ct. 2705

 (2010) (holding that, “[t]he statute [§ 2339B(a)(1)] does not prohibit being a member of one of the

 designated groups or vigorously promoting and supporting the political goals of the group. . .


 7
   18 U.S.C. 115(a)(1)(B) prohibits speech in the form of threats to assault, kidnap, or murder, a
 United States official, a United States judge, a Federal law enforcement officer, or an official
 whose killing would be a crime under such section. Key to conviction under 18 USCS §
 115(a)(1)(B) was whether defendant intentionally communicated threat. United States v.
 Schiefen, 139 F.3d 638 (8th Cir. 1998). Whether defendant’s utterance was intended as a “true
 threat” had to be evaluated under “objective listener” standard. United States v. D'Amario, 461 F.
 Supp. 2d 298 (D.N.J. 2006).
                                                 11

     Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 11 of 22 PageID #: 1469
What [§ 2339B] prohibits is the act of giving material support .......” Id. at 2730 citing Humanitarian

Law Project v. Reno, 205 F.3d 1130, 1133 (9th Cir. 2000). The mens rea required to violate 18

U.S.C. § 2339B(a)(1) is knowledge about the organization’s connection to terrorism and not the

specific intent to further the organization’s activities.

           Unlike Springer, where the defendant’s statements were intrinsically intertwined with an

    element of the offense, here, all the government need show is that the defendant knew about HTS’s

    terrorist activities. Apart from the singular fact that the defendant, prior to the charged conduct,

    liked HTS, all of the speech reflects the defendant’s general approval of radical Islamic teachings8

    which is protected speech, and therefore not part of a continuing pattern of illegality. Further, the

    defendant’s prior approval of HTS would only be intrinsic if the theory of prosecution was that the

    defendant recruited UCE-1 and UCE-2 to the HTS cause9. But those are not the facts here. The

    facts here are clear that, rather than the defendant recruiting UCE-1 and UCE-2, they instead

    presented the defendant with their desire to join HTS and the defendant, instead of encouraging

    them, sought multiple times to discourage their involvement with HTS by telling them that HTS

    was “no good”, that swearing allegiance to HTS was unnecessary, and that UCE-2’s HTS contacts

    were untrustworthy.

           Instead, the prior speech is clearly being offered by the government to show that the

    defendant’s extrinsic statements demonstrate her intent in providing Individual A’s contact

    information to provide material support to HTS, instead of some alternative reason. Under Fed. R.



8
  The government’s proffered list of statements omits the fact that later, during the charged
conduct, the defendant expressed strong disapproval for ISIS, and most importantly, strong
disapproval for HTS.
9
  See e.g. United States v. Hendricks, 950 F.3d 348, 352 (6th Cir. 2020) (finding in part that
recruitment of individuals to support the ISIS cause in the United States constituted material
support.)
                                                     12

     Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 12 of 22 PageID #: 1470
Evid. 404, these acts may only be admissible if they fall within the exceptions set out in 404(b).


  b. The defendant’s prior intent to travel to Syria is not intrinsic to the charged conduct

       Unlike the defendant’s statements and posts regarding radical Islam and groups in Syria,

her expressed desire to travel to Syria to marry and support an alleged fighter is not protected

speech and indeed, had the defendant carried it out, it most likely would have constituted a crime.

That fact, however, does not make it intrinsic to the current offense. First, the government has not

proffered that the defendant’s intent was to attempt to provide material support to HTS (the

charged offense). Second, the intent to travel to Syria had been abandoned until the defendant

could pay off her student debt, a prospect that had no likelihood of immediate fulfillment. Third,

despite the undercover agents’ best efforts, the defendant did not express an intent to travel with

them to Syria in order to fulfill her prior desires. Finally, during the charged period, the defendant

expressed that jihad was no longer appropriate in Syria because of infighting among the groups

and she no longer maintained contact with the Syrian fighter she had expressed a desire to marry.

Thus, the defendant’s intent to travel is not intrinsically part of the charged conduct. Instead, it is

again being offered to show that the defendant’s desire to travel to Syria caused her to support the

undercover’s desire to travel Syria. In other words, the evidence is being offered to show that the

defendant, in aiding UCE-1, was acting in accordance with her prior expressed desires to travel to

Syria herself.


  c. The defendant’s statements are not admissible under 404(b)

       "The threshold inquiry a court must make before admitting similar acts evidence under

Rule 404(b) is whether that evidence is probative of a material issue other than character."

Huddleston v. United States, 108 S. Ct. 1496 (1988). Similar acts evidence "may be admissible for

another purpose [other than showing character], such as proving motive, opportunity, intent,

                                                  13

 Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 13 of 22 PageID #: 1471
preparation, plan, knowledge, identity, absence of mistake, or lack of accident." Fed. R. Evid.

404(b).

          Prior bad acts are inadmissible if they "are too unrelated" to the charged conduct or "too

far apart in time to be probative of" the defendant's specific intent. United States v. Clay, 667 F.3d

689, 696 (6th Cir. 2012). These acts are also usually inadmissible under Fed. R. Evid. 403, because

they have "a powerful impact on a juror's mind" despite their "slim probative value." Ibid. As the

Clay Court noted, despite limiting instructions there is "too much of a risk that the jury will

generalize from prior examples of bad character." Id. at 697.

          The government’s proffered reason here is that this evidence is admissible “as evidence of

the defendant’s motive, intent, preparation for, plan regarding, knowledge underlying, or absence

of mistake or lack of accident” with respect to the defendant introducing UCE-1 and UCE-2 to

Individual A as alleged in Count One. Doc. 102 at 8. The government does not offer further

explanation of how the evidence concerning the defendant’s prior statements expressing approval

of so-called radical Islamic teachings and groups will further any of those objectives, citing instead

to cases where similar statements have been admitted. See United States v. Kaziu, 559 F. App’x

32, 35-36 (2d Cir. 2014); United States v. Mehanna, 735 F.3d 32, 59-61 (1st Cir. 2013); United

States v. Abu-Jihaad, 630 F.3d 102, 131-34 (2d Cir. 2010).

          The defendant respectfully submits that this Court cannot analyze whether the 404(b)

evidence is admissible for a proper purpose, and whether the probative value outweighs the

prejudicial effect, independently of the factual background of the defendant’s alleged provision of

Individual A as a contact to UCE-1 and UCE-2. See Old Chief v. United States, 117 S. Ct. 644

(1997) (holding that with regard to the probative value of the evidence, the district court should
consider "the full evidentiary context of the case as the court understands it when the ruling must

be made." Id. at 647.)
                                                  14

 Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 14 of 22 PageID #: 1472
     d. Motive and Intent

         "To determine if evidence of other acts is probative of intent, we look to whether the

evidence relates to conduct that is 'substantially similar and reasonably near in time' to the specific

intent offense at issue." United States v. Haywood, 280 F.3d 715, 721 (6th Cir. 2002) quoting

United States v. Blankenship, 775 F.2d 735, 739 (6th Cir. 1985). Here, the statements are not

substantially similar and, most importantly, not reasonably near in time. First, all but one of the

statements relate to other terrorist groups, not HTS. As such, they cannot be simply substituted for

an intent on the part of the defendant to support HTS, despite her statements to the contrary.

Equally important, they are not reasonably near in time. The Sixth Circuit has not set a fixed limit

on what is reasonably near in time. (See United States v. Ismail, 756 F.2d 1253, 1260 (6th Cir.

1985) (stating "the rule is that the prior conduct must be reasonably near in time under the facts of

the particular case.”)(internal citations omitted).

         In this case, the defendant’s initial attitudes toward groups in Syria, and the Syrian conflict

in general, are not reasonably near in time because during the intervening period, the situation on

the ground in Syria changed and the defendant’s attitudes changed with it. Specifically, the

defendant objected to the groups fighting among themselves, which was referred to as a time of

fitna 10 . The defendant and other members of the Telegram group discussed that, under those

circumstances of disunity, jihad was impermissible because it meant fighting Muslims and that

individuals should refrain from being part of the conflict and stay at home. The defendant’s

statements to UCE-1 telling her that there were no righteous groups in Syria and that during these

times it was best to stay at home, are consistent with this belief. These statements are the best



10
  Fitna is an Arabic and Islamic term referring to a feeling of disorder or unrest and to describe
the oppression of the powerful against the weak, or to describe individuals or communities
giving in to the "whispers" of Satan and becoming divided.
                                                   15

     Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 15 of 22 PageID #: 1473
evidence of her intent and the religious rulings regarding going to fight. Because of the

dissimilarities among the groups, and the tenuous relationship to the defendant’s intent in

furnishing UCE-1, introducing her speech also violates the First Amendment. See Dawson

v. Delaware, 112 S.Ct. 1093 (1992) (where the defendant's membership in a racist group was

introduced at trial, despite the fact that the victim was of the same race. The Court held this

prejudicial because there was no relationship between the crime for which he was being tried and

mere membership in the group.) Likewise, here, the relationship has been attenuated by the change

in circumstances in Syria eliminating the appropriateness of jihad in the defendant’s mind.

       Whatever probative value the defendant’s prior statements might have is likewise

outweighed by its prejudicial effect. As the Sixth Circuit Court of Appeals has observed, in

situations where the bad acts are no longer substantially similar, the court may exclude the

evidence "if its probative value is substantially outweighed by a danger of," among other things,

"unfair prejudice, confusing the issues, [or] misleading the jury." United States v. Snyder, 789 F.

App'x 501, 506 (6th Cir. 2019) citing Fed. R. Evid. 403. This is particularly true here. The

defendant’s earlier statements regarding terrorism will undoubtedly pose a risk of luring the

factfinder into declaring guilt on grounds different from proof specific to the offense charged (i.e.

the knowing attempted material support of HTS). The more lurid the statement, the worse the

potential for prejudicial effect. For instance, the government’s proffered evidence concerning

Anwar Al-Awlaki, ISIS, Jihadi John, praise of attacks in the United States, pictures of dead bodies

and pictures of improvised explosive devices bear little to no relationship to the charged crime and

would have serious prejudicial effect. This type of evidence in particular should be excluded under

Fed. R. Evid. 403. See United States v. Al-Moayad, 545 F.3d 139, 159-66 (2d Cir. 2008).

  e. Preparation and Plan

       The admission of the defendant’s prior statements regarding her desire to travel to Syria in
                                                 16

 Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 16 of 22 PageID #: 1474
order to marry Abu Abdullah present a closer question. Presumably these statements would be

introduced to substantiate the defendant’s initial claim to UCE-1 that Individual A was a trusted

person whom she had intended to use to help her go to Syria. The defendant later indicated to the

contrary, that she did not know Individual A and had just found him on the internet. The defense

does not dispute the potential relevance of the evidence regarding the defendant’s prior plan to

travel to Syria for the limited purpose of showing a prior relationship with Individual A as the

source of her knowledge regarding travel and the absence of mistaken belief by the defendant that

Individual A would not assist UCE-1 and UCE-2.11


         However, the defense respectfully submits that the factual predicate for such evidence is,

at present, missing. In order for the Court to evaluate the facts and circumstances of the defendant’s

relationship with Individual A, Individual A has to be identified. Without Individual A’s

identification, the potential to mislead and confuse the jury as to facts is heightened and the

defendant suffers unfair prejudice. Individual A’s statements to UCE-2, if offered for proof of the

matter asserted (that he could help him get to Syria), are hearsay and do not fall within the

exclusions provided by Fed. R. Evid. 803. Accordingly, the only way they may be admitted is

under Fed. R. Evid. 807’s residual exception, which permits admission when the statement is

supported by sufficient guarantees of trustworthiness. "In order to find a statement trustworthy, a

court must find that the declarant of the statement was particularly likely to be telling the truth

when the statement was made.'" United States v. Washington, 106 F.3d 983, 1001-02 (D.C. Cir.

1997). The defense respectfully submits that in the absence of evidence concerning the identity,


11
  The defense maintains, as a matter of law, that voluntarily furnishing Individual A does not
constitute a violation of 18 U.S.C. 2339B(a)(1)(B). See United States v. Abu-Jihaad, 600 F.
Supp. 2d 362, 394-401 (D. Conn. 2009), finding that information does not constitute a physical
asset sufficient to constitute material support and that volunteering information to a believed
member of a terrorist organization does not sufficiently constitute service or personnel.
                                                 17

     Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 17 of 22 PageID #: 1475
location, and position of Individual A, it is impossible to determine whether he is credible. In the

absence of Individual A’s statements that he could assist UCE-2 to cross from Turkey to Syria, the

evidence concerning the defendant’s prior plans lose their relevance to the proceeding.


        Accordingly, the defendant urges this Court to withhold a ruling on the admissibility on

the defendant’s prior plans until the admissibility of Individual A’s statements to UCE-2 are

determined.


  f. The evidence is not necessary to pre-empt potential defenses

       Finally, the government argues that the 404(b) evidence is appropriate to rebut potential

defenses including “… arguments that her online activity involving terrorist organizations related

to research she was conducting into the Syrian conflict and into participants in that conflict; that

she advocated for the establishment of a religious state, but opposed ISIS and other terrorist

organizations as ‘false’ versions of that state; that she planned to travel to Syria to marry ‘Abu

Abdullah,’ but abandoned that idea because of substantial student loan debt she had accrued; and

that the government went to great lengths to convince her to aid UCE-1 and UCE-2 in their effort

to travel to Syria to join HTS, eventually persuading her to provide them with the name of an

overseas contact who could facilitate their travel into Syria.” Doc. 102 at 9.

       The government argues that the evidence is necessary to rebut a defense of entrapment to

demonstrate that the defendant’s research created a predisposition to aid UCE-1 and UCE-2, to

rebut that she no longer approved of ISIS, to rebut that she had abandoned her interest in traveling

to Syria because Abu Abdullah had stopped communicating with her, rather than her student debt

holding her back, and to show that the length of the government’s investigation was justified by

her suspicious and potentially criminal conduct over a period of years.

       The defense agrees that predisposition evidence is admissible to rebut a defense of

                                                 18

 Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 18 of 22 PageID #: 1476
entrapment. See United States v. Young, 916 F.3d 368, 374-75, 378-79 (4th Cir. 2019); United States

v. Mohamud, 843 F.3d 420, 423-24, 432-35 (9th Cir. 2016); and United States v. Siraj, No. 07-0221-

cr, 2008 WL 2675826, at *2 (2d Cir. July 9, 2008). In fact, Siraj and Mohamud do not even analyze

whether the evidence is admissible under 404(b) because the defense put forward a defense of

entrapment. But, as much as the government anticipates, based on their conduct, that there will be

such a defense, the defendant represents to this Court that she does not intend to offer a defense of

entrapment or seek such an instruction. Accordingly, the holdings in Young and Mohamud, where

the evidence was admitted to rebut the defendant’s entrapment theory, are of no consequence here.

Thus, in the absence of a defense of entrapment, the defendant’s predisposition is not relevant and,

in fact, it is the exact evidence that Rule 404(a) and (b) preclude.

          Instead of entrapment, the defense intends to argue that the evidence is insufficient to

satisfy the requirement that the defendant knowingly attempted to provide material support to a

foreign terrorist organization in the form of services and personnel. In making this defense, the

defendant does not dispute that she had knowledge of HTS’s designation. Instead, the defendant

intends to argue that the provision of Individual A’s contact information was with the intent to

persuade UCE-1 not to go ahead with her plan to join HTS and alternatively, that the mere

furnishing of information to a potential member of a designated terrorist organization is

insufficient to constitute providing personnel or services to the organization.12 Accordingly, the

government’s proposed 404(b) evidence does not rebut either of these claims. Unlike in United

States v. Kadir, 718 F.3d 115, 123-24 (2d Cir. 2013), where evidence of the defendant posing with

weapons was admissible to rebut a claim that he merely engaged in peaceful fundraising activities,


12
  See United States v. Dhirane, 896 F.3d 295, 303 (4th Cir. 2018) citing Holder v. Humanitarian
Law Project at 16-17 (clarifying that the requisite "mental state" required to violate § 2339B is
"knowledge about the organization's connection to terrorism, not specific intent to further the
organization's terrorist activities").
                                                 19

     Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 19 of 22 PageID #: 1477
or United States v. Hammond, 381 F.3d 316, 342-44 (4th Cir. 2004), where knowledge of a terrorist

organizations unlawful activities was admissible to rebut the defendant’s claim that he only

sympathized with the humanitarian goals of the organization, evidence of the defendant’s

statements regarding jihadist groups and her prior intent to travel to Syria does not rebut this

defense any more than it makes it more likely that the defendant committed a crime.

                                           D. Conclusion

        For the reasons set forth above, the defendant respectfully requests that this Court deny

admission of the following evidence on the grounds of Fed. R. Evid. 404(b):

      Posted supportive comments about “Jihadi John,” an ISIS fighter who became notorious for
       beheading captured prisoners, and about the man responsible for the Pulse nightclub
       shooting in Orlando, Florida.

      Made posts to a social media platform in 2015 reflecting her support at the time for ISIS, a
       notorious foreign terrorist organization including supportive comments about “Jihadi John,”
       an ISIS fighter who became notorious for beheading captured prisoners.

      Made posts to a social media platform in 2015 espousing support for terrorist attacks
       against the United States including positive comments concerning Omar Mateen and his
       attack of the Pulse night club.

      Shared posts of radical Islamic teachings on a Telegram channel including posting Anwar
       Al-Awlaki’s “44 Ways to Support Jihad”.

      Maintained photographs on her cell phone of foreign fighters accompanied by phrases
       urging persons to engage in violent jihad.

      Maintained photographs on her cell phone of dead bodies, including what appear to be
       photographs of victims of foreign fighters.

      Maintained photographs on her cell phone of what appear to be improvised explosive
       devices.

      Maintained photographs on her cell phone of statements by Anwar al-Awlaki.

      Maintained photographs on her cell phone of images related to organizations espousing
       contributions to the cause of foreign fighters, including (for example) an image captioned,
       “He who Equips a FIGHTER in Allah’s Cause Has taken part in the FIGHTING.

       Statement to W-2 that she wanted to take her son with her to Syria, where she planned to
                                                20

 Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 20 of 22 PageID #: 1478
       marry “Abu Abdullah”.

      Expressed a desire to travel to Syria and marry a foreign fighter named “Abu Abdullah”
       during online communications which included OCE-1 (an online covert employee)
       between 2016 and 2018, and which included UCE-1 between 2017 and 2018, and with
       others on social media platforms between approximately 2016 and 2018.

      Communicated with “Abu Abdullah” via a social media platform in 2016 and 2017;
       Expressed a desire, during a face-to-face meeting with UCE-1 on November 28, 2017, to
       travel to Syria.

      Set up a GoFundMe page online in approximately 2017 so that others could help pay down
       her student loan debt, which was substantial, and which would enable her to travel to Syria
       herself.


Respectfully submitted this 3rd day of August, 2020.

                                                                           By: /s/ Charles Swift
                                                                               Charles D. Swift,
                                                           Pro Hac Vice Attorney for Giampietro
                                                                                       CLCMA
                                                                  833 E. Arapaho Rd., Suite 102
                                                                         Richardson, TX 75081
                                                                                (972) 914-2507




                                               21

 Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 21 of 22 PageID #: 1479
                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of August, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.


                                                                          By: /s/ Charles Swift
                                                                Charles D. Swift, Pro Hac Vice
                                                                      Attorney for Giampietro
                                                                833 E. Arapaho Rd., Suite 102
                                                                        Richardson, TX 75081




                                              22

 Case 2:19-cr-00013 Document 143 Filed 08/03/20 Page 22 of 22 PageID #: 1480
